Case 2:21-cv-00186-SPC-MRM Document 17 Filed 04/12/21 Page 1 of 1 PageID 361




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

POSITANO PLACE AT NAPLES IV
CONDOMINIUM ASSOCIATION, INC., a
Florida not-for-profit corporation,

             Plaintiff,

v.                                             Case No. 2:21-cv-186-JLB-NPM

EMPIRE INDEMNITY INSURANCE
COMPANY,

             Defendant.
                                        /

                                      ORDER

      Defendant moves to transfer this case to the judges presiding over the first of

four related cases under Local Rule 1.07(2)(B). 1 (Doc. 11.) Plaintiff has no objection

to the transfer. (Doc. 12.) Having reviewed the motion, and with the consent of the

transferee judge, the motion to transfer is GRANTED. The Clerk shall transfer

this case to the Honorable Judge Sheri Polster Chappell for all further proceedings,

with her consent.

      ORDERED in Fort Myers, Florida, on April 12, 2021.




1Positano Place at Naples I Condo. Assoc., Inc. v. Empire Indem. Ins., 2:21-cv-178-
FtM-SPC-MRM; Positano Place at Naples II Condo. Assoc. Inc. v. Empire Indem.
Ins., 2:21-cv-181-FtM-JES-MRM; Positano Place at Naples III Condo. Assoc., Inc. v.
Empire Indem. Ins., 2:21-cv-183-FtM-SPC-NPM.
